Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/17/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3, 6-8 and 11-17 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the first insulation layer is a polydimethylsiloxane (PDMS) layer, the conductive layer is a poly 3,4-ethylenedioxythiophene (PEDOT) layer, and the second insulation layer is a parylene layer” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3, 6-8 and 11-16 are also allowable for depending on claim 1. 

In claim 17, the specific limitations of “wherein forming the composite layer comprises: providing a template, a surface of the template being provided with a plurality of nanoscale holes; forming a first insulation layer on the surface of the template; removing the first insulation layer from the template, wherein a surface of the first insulation layer has concave-convex nanostructures; and forming at least one 
or, 
wherein the forming the first frictional unit comprises: providing a copper foil, and depositing a single layer of graphene on the copper foil to form the first output electrode; etching away the copper foil through a wet-etching process to reserve the first output electrode, and transferring the first output electrode to a first insulation substrate made of PET; and attaching the composite layer to a surface of the first output electrode to form the first frictional unit; and the forming the second frictional unit comprises: providing a second insulation substrate made of PET; and plating an ITO film onto the second insulation substrate to form the second output electrode, wherein the second frictional unit comprises the second insulation substrate and the second output electrode; 
or, 
wherein the forming the first frictional unit comprises: providing a copper foil, and depositing a single layer of graphene on the copper foil to form the first output electrode; etching away the copper foil through a wet-etching process to reserve the first output electrode, and transferring the first output electrode to a first insulation substrate made of PET; and attaching one formed composite layer to a surface of the first output electrode to form the first frictional unit; and wherein the forming the second . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834